United States Department of Labor
Employees’ Compensation Appeals Board

___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Liberal, KS, Employer
)
___________________________________________ )
J.P., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1478
Issued: October 21, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On June 17, 2014 appellant filed a timely appeal from the May 9, 2014 Office of
Workers’ Compensation Programs’ (OWCP) nonmerit decision, which denied his request for
reconsideration on the grounds that it failed to present new, relevant evidence or argument with
respect to a May 31, 2013 schedule award decision.
The Board has duly considered the matter and notes that the case is not in posture for a
decision. The record reflects that OWCP issued a schedule award on May 31, 2013 for an
additional 10 percent permanent impairment to the left arm and no additional impairment to the
right arm for a total permanent impairment to the left arm of 22 percent and 11 percent to the
right arm. On February 9, 2014 appellant’s representative requested reconsideration and noted
that he was presenting new medical evidence of an additional 18 percent impairment of the left
arm from Dr. John W. Ellis, Board-certified in family medicine. A January 14, 2014 report from
Dr. Ellis accompanied the request in which Dr. Ellis addressed permanent impairment under the
American Medical Association, Guides to the Evaluation of Permanent Impairment, (A.M.A.,
Guides) (6th ed. 2009). Dr. Ellis conducted a new examination and opined that appellant had 40
percent impairment of the left upper extremity. In a decision dated May 9, 2014, OWCP denied
appellant’s request for reconsideration, finding that he failed to submit new relevant evidence or

argument. It noted that the new report from Dr. Ellis was cumulative of his October 23, 2012
report which offered the same impairment rating.
In schedule award cases, a distinction is made between an application for an additional
schedule award and a request for reconsideration of the existing schedule award. When a
claimant is asserting that the original award was erroneous based on his or her medical condition
at that time, this is a request for reconsideration. A claim for an additional schedule award may
be based on new exposure to employment factors or on the progression of an employmentrelated condition, without new exposure, resulting in greater permanent impairment.1 The Board
finds that appellant has submitted new evidence addressing a claim for an additional schedule
award based on a progression of his employment-related condition rather than arguing that the
original schedule award was in error.2 The Board notes that Dr. Ellis provided a new
examination and opined that appellant had 40 percent impairment of the left arm.3
As noted, a claimant may request a schedule award or increased schedule award based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment. The Board finds,
therefore, that OWCP erroneously refused to address appellant’s request for an increased
schedule award. On remand, OWCP should review and develop the medical evidence and issue
an appropriate merit decision regarding appellant’s request for an increased schedule award.

1

D.C., Docket No. 13-1179 (issued September 6, 2013); T.S. Docket No. 12-1781 (issued February 12, 2013).
See B.K., 59 ECAB 228 (2007).
2

D.C., id; B.K., id. (where it was evident that the claimant as seeking a schedule award base on new and current
medical evidence, OWCP should have issued a merit decision on the schedule award claim than adjudicate an
application for reconsideration).
3

The Board notes that, while Dr. Ellis’ October 23, 2012 report also finds 40 percent impairment of the left arm,
his January 14, 2014 report and its calculation are based on new examination findings.

2

IT IS HEREBY ORDERED THAT the May 9, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further
development consistent with this order of the Board.
Issued: October 21, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

